Ruffin, Judge.
In Metropolitan &c. Ins. Co. v. White, 217 Ga. App. 108 (456 SE2d 511) (1995), we reversed the trial court’s denial of Metropolitan Property & Casualty Insurance Company’s motion for summary judgment. The Supreme Court granted certiorari and reversed our decision in White v. Metropolitan &c. Ins. Co., 266 Ga. 371 (467 SE2d 332) (1996). Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is hereby made the judgment of this Court.

Judgment affirmed.


Birdsong, P. J., and Blackburn, J., concur.